DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed September 29, 2020, has been received and entered.  The amendment has overcome the rejections under 35 USC 112 (new matter), 35 USC 112, second paragraph, and obviousness double patenting rejections.  The terminal disclaimer has been approved by USPTO and the rejections under 35 USC 112 and obviousness double patenting rejections have been withdrawn on the record in response to Applicants’ amendment and arguments regarding these rejections.  Exhibits A-C are acknowledged on the record and considered on the record, along with the referenced information submitted on the IDS noted below for reconsideration of the claims on the merits; and Applicants’ arguments, therefore.  The rejection under 35 USC 103 has not been overcome for the reasons set forth herein below.
			 Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 29, 2020, was filed after the mailing date of the office action on July 10, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims Status
Claims 1 and 15 are currently amended; claims 2-9, 12-14, 16 and 18-20 are original; and claims 10-11 and 17 are canceled.  Claims 1-9, 12-16 and 18-20 are pending and presented for reconsideration on the merits.
Claim Objections
Claims 2-9, 12-14, 16 and 18-20 are objected to because of the following informalities:  because they being with “Encapsulated krill oil” which is already recited in the respective independent claims from which each objected claim depends, and it is normal practice to recite –The—before terms that depend back to the independent claim.  Sometimes this is construed as an antecedent basis issue under 35 USC 112, second paragraph, however, in this case since it is clear what term is being referred back to the issue is considered to be an objection in place of a rejection of the claims.   Appropriate correction is required.
			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-9, 12-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Sampalis (2004/0241249 A1), cited on IDS filed March 8, 2018 of page 2 of 20, in view of newly cited Brevick (USP 2010/0143571), previously cited of record on IDS filed March 8, 2018 of page 2 of 20, and previously cited Fricke et al “Lipid, Sterol, and Fatty Acid Composition of Antartic Krill…”, also already cited of record in the IDS filed on March 8, 2018 at page 12 of 20 in the IDS.
Claims are drawn to encapsulated krill oil comprising a capsule (e.g. soft gel) containing krill oil (e.g. Euphausia superba) for oral administration and krill oil comprising from 30-60% phospholipids w/w of the krill oil, less than 5% free fatty acids (omega-3) w/w of the krill oil and 1% ethanol w/w of the krill oil and at least 100 mg/kg astaxanthin esters.  Liquid form is claimed as well. Furthermore, the krill oil comprises less than 3% lysophosphatidylcholine w/w of the krill oil.  Also, a phytonutrient is contained by the capsule as well.  Furthermore, krill oil contains 20-50% w/w triglycerides and phosphatitylcholine too, as well as some cholesterol.  
Sampalis teaches a composition obtained by double extraction using ethanol which composition is taught to comprise a capsule, [0094] and [0087], lines 2-3 and 5, respectively, containing krill oil (e.g. Euphausia superba), [0026], line 4,  for oral administration, see same [0094], for example teaches a diet at line 5, and krill oil comprising from 30-60% phospholipids w/w of the krill oil, [0048]-[0049], all lines , less than 5% free fatty acids w/w of the krill oil, [0036], and [0043], all lines, and 1% ethanol w/w of the krill oil and at least 100 mg/kg astaxanthin esters, [0065], and overall page 2, both columns all lines.  The double extraction does provide less than the amount of ethanol as claimed but this is because of the dual extraction process being carried out and well within the purview of an ordinary artisan to manipulate and control, therefore.  The amount of cholesterol is disclosed to be less than about 0.5 
 All in all each of the claimed ingredients are disclosed by Sampalis, with the exception of about 1% ethanol and specific percentage amounts as claimed as well as there is no disclosure of lysophosphatidylcholine in amount less than about 3% w/w of the krill oil or as argued by Applicants less than 5% free fatty acid is not specifically disclosed.
Therefore, Sampalis does not disclose 1% ethanol and specific percentage amounts as claimed as well as there is no disclosure of lysophosphatidylcholine in amount less than about 3% w/w of the krill oil or less than 5% free fatty acid.
Brevik teaches treatment process of krill oil that provide for low levels of free fatty acids, see [0015], all lines and [0061]-[0069], all lines.
Fricke et al teach phosphatidylcholine in the claimed range percentage amount of 35% and also disclose lysophosphatidylcholine in amount less than about 3% w/w of the krill oil.  See Table 1 at page 822 and the abstract.   
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teachings of Sampalis, Brevik and Fricke et al to provide for the claimed composition because a soft gel comprising krill oil having the same ingredients as claimed are disclosed by the cited prior art combination as taught above. 
Each of the cited references recognized using alcohol solvents for extraction to obtain similar encapauslated krill oil compositions.  Note the soft gel encapsulated compositions discloed by Sampalis.
Furthermore, Sampalis teaches using ethanol for dual extraction of krill oil compositions of Euphausia superba.  Therefore, it would have been prima facie obvious to provide for 1% ethanol in the composition based upon the extraction method selected by one of skill in the art.  For example, one of skill would have been motivated to select another extraction method in order to simplify the process for 
The claims are drawn to a composition containing active ingredients and Applicants have not established that the presence of 1% ethanol provides any unexpected successful result other than just being present in the composition after extraction.  Brevik teaches that it is well within the purview of an artisan to obtain krill oil having low amount of free fatty acids, as for example less than 5%, which is a low amount, per se. The same solvent is used by Sampali, as well as Brevik too; and it would have been well within the purview of an artisan to use a different extraction method to obtain a similar composition with the expectation of leaving more residual ethanol in the composition while obtaining less than 5% free fatty acids. Brevik recognized the desire to obtain low levels of free fatty acids for krill oil products.  
Further, Applicants have not discussed how the ethanol provides any activity or unexpected successful result to the composition as claimed. It is believed by the Examiner to be an inert residual component left behind by the extraction method of choice by one of skill in the art.  
Each of the claimed features are disclosed or suggested by the cited prior art combination.  Moreover, there would have been an expected greater amount of residual ethanol in the composition of Sampalis if dual extraction had not been carried out.  
Applicants have not provided any reasoning of how the 1% ethanol provides any successful result to the krill oil per se and it is considered by the Examiner to be inert and only present because of the extraction method selected by Applicants.   
In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited prior art.

				Response to Arguments
Applicant's arguments filed September 29, 2020, have been fully considered but they are not persuasive.   The argument that Breivik (US 2010/0143571) does not disclose what “low amount” of free fatty acids actually are; and thus does not provide the free fatty acid claim limitation is noted.  However, Breivik clearly teach at [0008], all lines, that krill oil normally contains several percents of free fatty acid, and there is a need as well as desire in the art to provide improved quality of krill oils by providing a low degree of hydrolysis of lipids and oils, since hydrolysis produces free fatty acids.  
At [0064], the reference teaches product optimally to contain very low levels of free fatty acids.  So while the limitation of less than 5% fatty acid is not specifically disclosed; it would have been an expected and desirable amount to one of ordinary skill in the art since less than 5% fatty acid is a very low amount.  
The argument that the documents presented by Rimfrost in the appeal document of the cited IDS of September 29, 2020, and Exhibits A-C, provided by Applicants to further support the appeal document and aid in its understanding the evidence so presented, show that Breivik teaches very high free fatty acid level content of from 18.3% to 21.3% free fatty acid.  
It should be noted that the Examiner never stated on the record that the exact percentage amount of less than 5% free fatty acids as claimed was taught; but what was taught is the expectation of successful results for achieving a krill oil having low fatty acid content or at least the suggestion to optimize and obtain a krill oil product having low amount of free fatty acids. 
It would have been well within the purview of an ordinary artisan to optimize fatty acid level of a krill oil by controlling the amount of hydrolysis during production of krill oil.  Brevik, according to evidence and Exhibits presented by Applicants, may not have obtained less than 5% but they did appreciate at the time the claimed invention was made that lower free fatty acid content of krill oil products is desirable.  
Thus, Breivik taught that there is a long felt need for lower free fatty acid content for krill oil compositions in order to improve krill oil quality.  Hence one of skill in the art would have been motivated based on the teachings of the cited prior art to provide for low amounts of free fatty acids, such as less than 5%.  This amount is obtainable by one of skill in the art if so desired by skilled artisans using routine optimization and controlling hydrolysis during production of krill oil products.  The claims remain prima facie obvious, therefore.
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the previously enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.

The remaining reference(s) listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art and/or presented as evidence by Applicants.

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651